DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7 and 19 are cancelled. Claims 1-3, 13, 14, 16 and 20 are amended, wherein claim 1 is an independent claim. Claims 1-16, 18 and 20 are currently examined on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10801126 B2, 10793971 B2, and 10633762 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Claims
Claims 1-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Loboda (US 20140220298 A1) teaches a method of forming silicon carbide, but does not teach, disclose or reasonably suggest that  “providing a sublimation furnace comprising … a stand-alone seed module ... that, when suspended in the upper region of the crucible, forms a space between the crucible cover and an entire top surface of an upper section of a seed holder of the seed module, the seed module having a plurality of vapor release openings and a silicon carbide seed disposed within the seed holder … wherein the plurality of vapor release openings are formed in the seed holder below the bottom surface of silicon carbide seed as a plurality of holes around a center axis that is perpendicular to the bottom surface of the silicon carbide seed … a vapor release ring having one or more holes … with at least one of the holes of the vapor release ring aligned with at least one of the vent holes of the crucible… removing the seed module including the formed silicon carbide on the bottom surface of the silicon carbide seed; and removing the source module including the sublimated substantially solid silicon carbide precursor” as recited in claim 1. Claims 2-16, 18 and 20 are allowable because of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714